         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 1 of 41



 1   ROBERT TENORIO TORRES
     ATTORNEY AT LAW
 2   Plata Drive Whispering Palms (Chalan Kiya)
     P.O. Box 503758
 3   Saipan, MP 96950
     Tel: (670) 234-7859
 4   Fax: (670) 234-5749
 5
     Attorney for Defendant
 6
     MCC International Saipan Ltd. Co.

 7                                IN THE DISTRICT COURT
                            FOR THE NORTHERN MARIANA ISLANDS
 8
     TIANMING WANG, DONG HAN,           )                Civil Action No.: 18-cv-00030
 9   YONGJUN MENG, LIANGCAI SUN,        )
     YOULI WANG, QINGCHUN XU, and       )
10   DUXIN YANG                         )
                                        )
11
                          Plaintiffs,   )
12                                      )                ANSWER TO FIRST AMENDED
     vs.                                )                COMPLAINT
13                                      )
     GOLD MANTIS CONSTRUCTION           )
14   DECORATION (CNMI), LLC, MCC        )
     INTERNATIONAL SAIPAN LTD. CO., and )
15
     IMPERIAL PACIFIC INTERNATIONAL )
16   (CNMI), LLC,                       )
                          Defendants.   )
17                                      )
                                        )
18

19
            Defendant MCC International Saipan Ltd. Co. (“MCC”) submits this Answer to
20
     Plaintiffs’ First Amended Complaint (“Complaint”), in this civil action as follows:
21
                                           INTRODUCTION
22
            1.      Paragraph 1 of the Complaint states Plaintiffs’ characterization and understanding
23

24   of the nature of the action rather than alleging any facts for MCC to admit or deny. To the extent

25   this paragraph alleges any facts, MCC denies the allegations set forth in Paragraph 1 of the
26   Complaint.
27

28
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 2 of 41



 1            2.    MCC admits that Imperial Pacific is a subsidiary of a Hong Kong-based
 2
     company. MCC denies the remaining allegations in Paragraph 2 of the Complaint.
 3
              3.    MCC denies the allegations in set forth in Paragraph 3 of the Complaint.
 4
              4.    MCC denies the allegations in set forth in Paragraph 4 of the Complaint.
 5
              5.    MCC denies the allegations in set forth in Paragraph 5 of the Complaint.
 6

 7            6.    MCC denies the allegations in set forth in Paragraph 6 of the Complaint.

 8            7.    MCC denies the allegations in set forth in Paragraph 7 of the Complaint.
 9            8.    Paragraph 8 of the Complaint states Plaintiffs’ characterization and understanding
10
     of the nature of the action rather than alleging any facts for MCC to admit or deny. To the extent
11
     this paragraph alleges any facts, MCC denies the allegations set forth in Paragraph 8 of the
12
     Complaint.
13

14
                                      JURISDICTION & VENUE

15            9.    Answering Paragraph 9 of the Complaint, Plaintiffs’ allegations concerning the

16   application of 28 U.S.C. § 1331, as a basis for jurisdiction over their claims are legal
17
     conclusions. MCC denies that there is subject matter jurisdiction over the matter as pled. MCC
18
     denies each and every material allegation in Paragraph 9 of the Complaint.
19
              10.   Answering Paragraph 10 of the Complaint, MCC denies that there is supplemental
20
     or pendent jurisdiction over the Plaintiffs’ state law claims as the federal claims are without
21

22   merit.

23            11.   MCC admits that to the extent the Court has jurisdiction, venue is proper in this

24   District. MCC denies the remaining allegations set forth in Paragraph 11 of the Complaint.
25
                                                PARTIES
26

27

28

                                                     2
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 3 of 41



 1          12.     Answering Paragraph 12 of the Complaint, MCC is without sufficient information
 2
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 12 and on
 3
     that basis denies all the allegations of Paragraph 12 of the Complaint.
 4
            13.     Answering Paragraph 13 of the Complaint, MCC is without sufficient information
 5
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 13 and on
 6

 7   that basis denies all the allegations of Paragraph 13 of the Complaint.

 8          14.     Answering Paragraph 14 of the Complaint, MCC is without sufficient information
 9   or knowledge to form a belief as to the truth of the allegations contained in Paragraph 14 and on
10
     that basis denies all the allegations of Paragraph 14 of the Complaint.
11
            15.     Answering Paragraph 15 of the Complaint, MCC is without sufficient information
12
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 15 and on
13

14
     that basis denies all the allegations of Paragraph 15 of the Complaint.

15          16.     Answering Paragraph 16 of the Complaint, MCC is without sufficient information

16   or knowledge to form a belief as to the truth of the allegations contained in Paragraph 16 and on
17
     that basis denies all the allegations of Paragraph 16 of the Complaint.
18
            17.     Answering Paragraph 17 of the Complaint, MCC is without sufficient information
19
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 17 and on
20
     that basis denies all the allegations of Paragraph 17 of the Complaint.
21

22          18.     Answering Paragraph 18 of the Complaint, MCC is without sufficient information

23   or knowledge to form a belief as to the truth of the allegations contained in Paragraph 18 and on

24   that basis denies all the allegations of Paragraph 18 of the Complaint.
25
            19.     Answering Paragraph 19 of the Complaint, MCC is without sufficient information
26
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 19 and on
27
     that basis denies all the allegations of Paragraph 19 of the Complaint.
28

                                                      3
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 4 of 41



 1          20.     The allegations in Paragraph 20 do not require a responsive pleading from MCC.
 2
            21.     Answering Paragraph 21 of the Complaint, MCC is without sufficient information
 3
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 21 and on
 4
     that basis denies all the allegations of Paragraph 21 of the Complaint.
 5
            22.     Answering Paragraph 22 of the Complaint, MCC is without sufficient information
 6

 7   or knowledge to form a belief as to the truth of the allegations contained in Paragraph 22 and on

 8   that basis denies all the allegations of Paragraph 22 of the Complaint.
 9          23.     Answering Paragraph 23 of the Complaint, MCC is without sufficient information
10
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 23 and on
11
     that basis denies all the allegations of Paragraph 23 of the Complaint.
12
            24.     Answering Paragraph 24 of the Complaint, MCC is without sufficient information
13

14
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 24 and on

15   that basis denies all the allegations of Paragraph 24 of the Complaint.

16          25.     Answering Paragraph 25 of the Complaint, MCC is without sufficient information
17
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 25 and on
18
     that basis denies all the allegations of Paragraph 25 of the Complaint.
19
            26.     MCC admits that it is a limited liability company created and existing under
20
     CNMI law with its principal office located in Saipan, CNMI.
21

22          27.     MCC admits the allegations set forth in Paragraph 27 of the Complaint.

23          28.     MCC denies the allegations set forth in Paragraph 28 of the Complaint.

24          29.     On information and belief, Imperial Pacific International (CNMI), LLC is a
25
     limited liability company created and existing under CNMI law with its principal office located
26
     in Saipan, CNMI.
27

28

                                                      4
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 5 of 41



 1          30.     Answering Paragraph 30 of the Complaint, MCC is without sufficient information
 2
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 30 and on
 3
     that basis denies all the allegations of Paragraph 30 of the Complaint.
 4
            31.     Answering Paragraph 31 of the Complaint, MCC is without sufficient information
 5
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 31 and on
 6

 7   that basis denies all the allegations of Paragraph 31 of the Complaint.

 8          32.     The allegations in Paragraph 32 do not require a responsive pleading from MCC.
 9                                                FACTS
10
            33.     MCC admits the allegations set forth in Paragraph 33 of the Complaint.
11
            34.     MCC admits the allegations set forth in Paragraph 34 of the Complaint.
12
            35.     MCC admits the allegations set forth in Paragraph 35 of the Complaint.
13

14
            36.     Answering Paragraph 36 of the Complaint, MCC is without sufficient information

15   or knowledge to form a belief as to the truth of the allegations contained in Paragraph 36 and on

16   that basis denies all the allegations of Paragraph 36 of the Complaint.
17
            37.     Answering Paragraph 37 of the Complaint, MCC is without sufficient information
18
     or knowledge to form a belief as to the truth of the allegations contained in Paragraph 37 and on
19
     that basis denies all the allegations of Paragraph 37 of the Complaint.
20
            38.     Answering Paragraph 38 of the Complaint, MCC admits that it was hired to work
21

22   on the Casino Project by Imperial Pacific. MCC is without sufficient information or knowledge

23   to form a belief as to the truth of the remaining allegations contained in Paragraph 38 and on that

24   basis denies the remaining allegations of Paragraph 38 of the Complaint.
25
            39.     MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 39 and on that basis denies all the allegations of
27
     Paragraph 39 of the Complaint.
28

                                                      5
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 6 of 41



 1          40.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 40 and on that basis denies all the allegations of
 3
     Paragraph 40 of the Complaint.
 4
            41.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 41 and on that basis denies all the allegations of
 6

 7   Paragraph 41 of the Complaint.

 8          42.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 42 and on that basis denies all the allegations of
10
     Paragraph 42 of the Complaint.
11
            43.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 43 and on that basis denies all the allegations of
13

14
     Paragraph 43 of the Complaint.

15          44.     MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 44 and on that basis denies all the allegations of
17
     Paragraph 44 of the Complaint.
18
            45.     MCC denies the allegations set forth in Paragraph 45 of the Complaint.
19
            46.     MCC is without sufficient information or knowledge to form a belief as to the
20
     truth of the allegations contained in Paragraph 46 and on that basis denies all the allegations of
21

22   Paragraph 46 of the Complaint.

23          47.     MCC is without sufficient information or knowledge to form a belief as to the

24   truth of the allegations contained in Paragraph 47 and on that basis denies all the allegations of
25
     Paragraph 47 of the Complaint.
26

27

28

                                                     6
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 7 of 41



 1          48.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 48 and on that basis denies all the allegations of
 3
     Paragraph 48 of the Complaint.
 4
            49.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 49 and on that basis denies all the allegations of
 6

 7   Paragraph 49 of the Complaint.

 8          50.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 50 and on that basis denies all the allegations of
10
     Paragraph 50 of the Complaint.
11
            51.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 51 and on that basis denies all the allegations of
13

14
     Paragraph 51 of the Complaint.

15          52.     MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 52 and on that basis denies all the allegations of
17
     Paragraph 52 of the Complaint.
18
            53.     MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 53 and on that basis denies all the allegations of
20
     Paragraph 53 of the Complaint.
21

22          54.     MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 54 and on that basis denies all the allegations of

24   Paragraph 54 of the Complaint.
25
            55.     MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 55 and on that basis denies all the allegations of
27
     Paragraph 55 of the Complaint.
28

                                                     7
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 8 of 41



 1          56.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 56 and on that basis denies all the allegations of
 3
     Paragraph 56 of the Complaint.
 4
            57.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 57 and on that basis denies all the allegations of
 6

 7   Paragraph 57 of the Complaint.

 8          58.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 58 and on that basis denies all the allegations of
10
     Paragraph 58 of the Complaint.
11
            59.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 59 and on that basis denies all the allegations of
13

14
     Paragraph 59 of the Complaint.

15          60.     MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 60 and on that basis denies all the allegations of
17
     Paragraph 60 of the Complaint.
18
            61.     MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 61 and on that basis denies all the allegations of
20
     Paragraph 61 of the Complaint.
21

22          62.     MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 62 and on that basis denies all the allegations of

24   Paragraph 62 of the Complaint.
25
            63.     MCC denies the allegations set forth in Paragraph 63 of the Complaint.
26
            64.     MCC denies the allegations set forth in Paragraph 64 of the Complaint.
27
            65.     MCC denies the allegations set forth in Paragraph 65 of the Complaint.
28

                                                     8
         Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 9 of 41



 1          66.     MCC denies the allegations set forth in Paragraph 66 of the Complaint.
 2
            67.     MCC denies the allegations set forth in Paragraph 67 of the Complaint.
 3
            68.     MCC denies the allegations set forth in Paragraph 68 of the Complaint.
 4
            69.     MCC denies the allegations set forth in Paragraph 69 of the Complaint.
 5
            70.     MCC denies the allegations set forth in Paragraph 70 of the Complaint.
 6

 7          71.     MCC denies the allegations set forth in Paragraph 71 of the Complaint.

 8          72.     MCC denies the allegations set forth in Paragraph 72 of the Complaint.
 9          73.     MCC denies the allegations set forth in Paragraph 73 of the Complaint.
10
            74.     MCC denies the allegations set forth in Paragraph 74 of the Complaint.
11
            75.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 75 and on that basis denies all the allegations of
13

14
     Paragraph 75 of the Complaint.

15          76.     MCC denies the allegations set forth in Paragraph 76 of the Complaint.

16          77.     MCC is without sufficient information or knowledge to form a belief as to the
17
     truth of the allegations contained in Paragraph 77 and on that basis denies all the allegations of
18
     Paragraph 77 of the Complaint.
19
            78.     MCC is without sufficient information or knowledge to form a belief as to the
20
     truth of the allegations contained in Paragraph 78 and on that basis denies all the allegations of
21

22   Paragraph 78 of the Complaint.

23          79.     MCC is without sufficient information or knowledge to form a belief as to the

24   truth of the allegations contained in Paragraph 79 and on that basis denies all the allegations of
25
     Paragraph 79 of the Complaint.
26

27

28

                                                     9
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 10 of 41



 1          80.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 80 and on that basis denies all the allegations of
 3
     Paragraph 80 of the Complaint.
 4
            81.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 81 and on that basis denies all the allegations of
 6

 7   Paragraph 81 of the Complaint.

 8          82.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 82 and on that basis denies all the allegations of
10
     Paragraph 82 of the Complaint.
11
            83.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 83 and on that basis denies all the allegations of
13

14
     Paragraph 83 of the Complaint.

15          84.     MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 84 and on that basis denies all the allegations of
17
     Paragraph 84 of the Complaint.
18
            85.     MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 85 and on that basis denies all the allegations of
20
     Paragraph 85 of the Complaint.
21

22          86.     MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 86 and on that basis denies all the allegations of

24   Paragraph 86 of the Complaint.
25
            87.     MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 87 and on that basis denies all the allegations of
27
     Paragraph 87 of the Complaint.
28

                                                    10
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 11 of 41



 1          88.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 88 and on that basis denies all the allegations of
 3
     Paragraph 88 of the Complaint.
 4
            89.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 89 and on that basis denies all the allegations of
 6

 7   Paragraph 89 of the Complaint.

 8          90.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 90 and on that basis denies all the allegations of
10
     Paragraph 90 of the Complaint.
11
            91.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 91 and on that basis denies all the allegations of
13

14
     Paragraph 91 of the Complaint.

15          92.     MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 92 and on that basis denies all the allegations of
17
     Paragraph 92 of the Complaint.
18
            93.     MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 93 and on that basis denies all the allegations of
20
     Paragraph 93 of the Complaint.
21

22          94.     MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 94 and on that basis denies all the allegations of

24   Paragraph 94 of the Complaint.
25
            95.     MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 95 and on that basis denies all the allegations of
27
     Paragraph 95 of the Complaint.
28

                                                    11
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 12 of 41



 1          96.     MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 96 and on that basis denies all the allegations of
 3
     Paragraph 96 of the Complaint.
 4
            97.     MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 97 and on that basis denies all the allegations of
 6

 7   Paragraph 97 of the Complaint.

 8          98.     MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 98 and on that basis denies all the allegations of
10
     Paragraph 98 of the Complaint.
11
            99.     MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 99 and on that basis denies all the allegations of
13

14
     Paragraph 99 of the Complaint.

15          100.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 100 and on that basis denies all the allegations of
17
     Paragraph 100 of the Complaint.
18
            101.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 101 and on that basis denies all the allegations of
20
     Paragraph 101 of the Complaint.
21

22          102.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 102 and on that basis denies all the allegations of

24   Paragraph 102 of the Complaint.
25
            103.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 103 and on that basis denies all the allegations of
27
     Paragraph 103 of the Complaint.
28

                                                     12
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 13 of 41



 1          104.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 104 and on that basis denies all the allegations of
 3
     Paragraph 104 of the Complaint.
 4
            105.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 105 and on that basis denies all the allegations of
 6

 7   Paragraph 105 of the Complaint.

 8          106.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 106 and on that basis denies all the allegations of
10
     Paragraph 106 of the Complaint.
11
            107.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 107 and on that basis denies all the allegations of
13

14
     Paragraph 107 of the Complaint.

15          108.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 108 and on that basis denies all the allegations of
17
     Paragraph 108 of the Complaint.
18
            109.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 109 and on that basis denies all the allegations of
20
     Paragraph 109 of the Complaint.
21

22          110.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 110 and on that basis denies all the allegations of

24   Paragraph 110 of the Complaint.
25
            111.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 111 and on that basis denies all the allegations of
27
     Paragraph 111 of the Complaint.
28

                                                     13
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 14 of 41



 1          112.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 112 and on that basis denies all the allegations of
 3
     Paragraph 112 of the Complaint.
 4
            113.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 113 and on that basis denies all the allegations of
 6

 7   Paragraph 113 of the Complaint.

 8          114.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 114 and on that basis denies all the allegations of
10
     Paragraph 114 of the Complaint.
11
            115.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 115 and on that basis denies all the allegations of
13

14
     Paragraph 115 of the Complaint.

15          116.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 116 and on that basis denies all the allegations of
17
     Paragraph 116 of the Complaint.
18
            117.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 117 and on that basis denies all the allegations of
20
     Paragraph 117 of the Complaint.
21

22          118.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 118 and on that basis denies all the allegations of

24   Paragraph 118 of the Complaint.
25
            119.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 119 and on that basis denies all the allegations of
27
     Paragraph 119 of the Complaint.
28

                                                     14
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 15 of 41



 1          120.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 120 and on that basis denies all the allegations of
 3
     Paragraph 120 of the Complaint.
 4
            121.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 121 and on that basis denies all the allegations of
 6

 7   Paragraph 121 of the Complaint.

 8          122.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 122 and on that basis denies all the allegations of
10
     Paragraph 122 of the Complaint.
11
            123.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 123 and on that basis denies all the allegations of
13

14
     Paragraph 123 of the Complaint.

15          124.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 124 and on that basis denies all the allegations of
17
     Paragraph 124 of the Complaint.
18
            125.    MCC admits that it entered into a settlement agreement with the U.S. Department
19
     of Labor. MCC is without sufficient information or knowledge to form a belief as to the truth of
20
     the remaining allegations contained in Paragraph 125 and on that basis denies all the remaining
21

22   allegations of Paragraph 125 of the Complaint.

23          126.    MCC is without sufficient information or knowledge to form a belief as to the

24   truth of the allegations contained in Paragraph 126 and on that basis denies all the allegations of
25
     Paragraph 126 of the Complaint.
26
            127.    MCC denies the allegations set forth in Paragraph 127 of the Complaint.
27

28

                                                      15
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 16 of 41



 1          128.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 128 and on that basis denies all the allegations of
 3
     Paragraph 128 of the Complaint.
 4
            129.    MCC denies the allegations set forth in Paragraph 129 of the Complaint.
 5
            130.    MCC is without sufficient information or knowledge to form a belief as to the
 6

 7   truth of the allegations contained in Paragraph 130 and on that basis denies all the allegations of

 8   Paragraph 130 of the Complaint.
 9          131.    MCC denies the allegations set forth in Paragraph 131 of the Complaint.
10
            132.    MCC denies the allegations set forth in Paragraph 132 of the Complaint.
11
            133.    MCC denies the allegations set forth in Paragraph 133 of the Complaint.
12
            134.    MCC admits the allegations set forth in Paragraph 134 of the Complaint.
13

14
            135.    Answering Paragraph 135 of the Complaint, MCC admits that on December 6,

15   2016 OSHA went to the Casino Project to investigate claims of a worker death due to a heart

16   attack. MCC denies the remaining allegations set forth in Paragraph 135 of the Complaint.
17
            136.    MCC is without sufficient information or knowledge to form a belief as to the
18
     truth of the allegations contained in Paragraph 136 and on that basis denies all the allegations of
19
     Paragraph 136 of the Complaint.
20
            137.    MCC is without sufficient information or knowledge to form a belief as to the
21

22   truth of the allegations contained in Paragraph 137 and on that basis denies all the allegations of

23   Paragraph 137 of the Complaint.

24          138.    MCC is without sufficient information or knowledge to form a belief as to the
25
     truth of the allegations contained in Paragraph 138 and on that basis denies all the allegations of
26
     Paragraph 138 of the Complaint.
27

28

                                                     16
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 17 of 41



 1          139.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 139 and on that basis denies all the allegations of
 3
     Paragraph 139 of the Complaint.
 4
            140.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 140 and on that basis denies all the allegations of
 6

 7   Paragraph 140 of the Complaint.

 8          141.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 141 and on that basis denies all the allegations of
10
     Paragraph 141 of the Complaint.
11
            142.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 142 and on that basis denies all the allegations of
13

14
     Paragraph 142 of the Complaint.

15          143.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 143 and on that basis denies all the allegations of
17
     Paragraph 143 of the Complaint.
18
            144.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 144 and on that basis denies all the allegations of
20
     Paragraph 144 of the Complaint.
21

22          145.    MCC denies the allegations set forth in Paragraph 145 of the Complaint.

23          146.    MCC is without sufficient information or knowledge to form a belief as to the

24   truth of the allegations contained in Paragraph 146 and on that basis denies all the allegations of
25
     Paragraph 146 of the Complaint.
26

27

28

                                                     17
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 18 of 41



 1          147.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 147 and on that basis denies all the allegations of
 3
     Paragraph 147 of the Complaint.
 4
            148.    MCC admits the allegations set forth in Paragraph 148 of the Complaint.
 5
            149.    Answering Paragraph 149 of the Complaint, MCC admits that OSHA issued the
 6

 7   alleged citations. MCC denies the remaining allegations set forth in Paragraph 149 of the

 8   Complaint as well as any inference of wrongdoing or liability.
 9          150.    MCC is without sufficient information or knowledge to form a belief as to the
10
     truth of the allegations contained in Paragraph 150 and on that basis denies all the allegations of
11
     Paragraph 150 of the Complaint.
12
            151.    MCC denies the allegations set forth in Paragraph 151 of the Complaint.
13

14
            152.    MCC is without sufficient information or knowledge to form a belief as to the

15   truth of the allegations contained in Paragraph 152 and on that basis denies all the allegations of

16   Paragraph 152 of the Complaint.
17
            153.    MCC is without sufficient information or knowledge to form a belief as to the
18
     truth of the allegations contained in Paragraph 153 and on that basis denies all the allegations of
19
     Paragraph 153 of the Complaint.
20
            154.    MCC is without sufficient information or knowledge to form a belief as to the
21

22   truth of the allegations contained in Paragraph 154 and on that basis denies all the allegations of

23   Paragraph 154 of the Complaint.

24          155.    MCC is without sufficient information or knowledge to form a belief as to the
25
     truth of the allegations contained in Paragraph 155 and on that basis denies all the allegations of
26
     Paragraph 155 of the Complaint.
27
            156.    MCC denies the allegations set forth in Paragraph 156 of the Complaint.
28

                                                     18
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 19 of 41



 1          157.    MCC denies the allegations set forth in Paragraph 157 of the Complaint.
 2
            158.    MCC denies the allegations set forth in Paragraph 158 of the Complaint.
 3
            159.    MCC is without sufficient information or knowledge to form a belief as to the
 4
     truth of the allegations contained in Paragraph 159 and on that basis denies all the allegations of
 5
     Paragraph 159 of the Complaint.
 6

 7          160.    MCC denies the allegations set forth in Paragraph 160 of the Complaint.

 8          161.    MCC denies the allegations set forth in Paragraph 161 of the Complaint.
 9          162.    MCC is without sufficient information or knowledge to form a belief as to the
10
     truth of the allegations contained in Paragraph 162 and on that basis denies all the allegations of
11
     Paragraph 162 of the Complaint.
12
            163.    MCC denies the allegations set forth in Paragraph 163 of the Complaint.
13

14
            164.    MCC denies the allegations set forth in Paragraph 164 of the Complaint.

15          165.    MCC denies the allegations set forth in Paragraph 165 of the Complaint.

16          166.    MCC denies the allegations set forth in Paragraph 166 of the Complaint.
17
            167.    MCC denies the allegations set forth in Paragraph 167 of the Complaint.
18
            168.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 168 and on that basis denies all the allegations of
20
     Paragraph 168 of the Complaint.
21

22          169.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 169 and on that basis denies all the allegations of

24   Paragraph 169 of the Complaint.
25
            170.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 170 and on that basis denies all the allegations of
27
     Paragraph 170 of the Complaint.
28

                                                     19
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 20 of 41



 1          171.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 171 and on that basis denies all the allegations of
 3
     Paragraph 171 of the Complaint.
 4
            172.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 172 and on that basis denies all the allegations of
 6

 7   Paragraph 172 of the Complaint.

 8          173.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 173 and on that basis denies all the allegations of
10
     Paragraph 173 of the Complaint.
11
            174.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 174 and on that basis denies all the allegations of
13

14
     Paragraph 174 of the Complaint.

15          175.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 175 and on that basis denies all the allegations of
17
     Paragraph 175 of the Complaint.
18
            176.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 176 and on that basis denies all the allegations of
20
     Paragraph 176 of the Complaint.
21

22          177.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 177 and on that basis denies all the allegations of

24   Paragraph 177 of the Complaint.
25
            178.    MCC denies the allegations set forth in Paragraph 178 of the Complaint.
26

27

28

                                                     20
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 21 of 41



 1          179.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 179 and on that basis denies all the allegations of
 3
     Paragraph 179 of the Complaint.
 4
            180.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 180 and on that basis denies all the allegations of
 6

 7   Paragraph 180 of the Complaint.

 8          181.    MCC admits the allegations set forth in Paragraph 181 of the Complaint.
 9          182.    MCC admits the allegations set forth in Paragraph 182 of the Complaint.
10
            183.    MCC is without sufficient information or knowledge to form a belief as to the
11
     truth of the allegations contained in Paragraph 183 and on that basis denies all the allegations of
12
     Paragraph 183 of the Complaint.
13

14
            184.    MCC is without sufficient information or knowledge to form a belief as to the

15   truth of the allegations contained in Paragraph 184 and on that basis denies all the allegations of

16   Paragraph 184 of the Complaint.
17
            185.    MCC is without sufficient information or knowledge to form a belief as to the
18
     truth of the allegations contained in Paragraph 185 and on that basis denies all the allegations of
19
     Paragraph 185 of the Complaint.
20
            186.    MCC is without sufficient information or knowledge to form a belief as to the
21

22   truth of the allegations contained in Paragraph 186 and on that basis denies all the allegations of

23   Paragraph 186 of the Complaint.

24          187.    MCC is without sufficient information or knowledge to form a belief as to the
25
     truth of the allegations contained in Paragraph 187 and on that basis denies all the allegations of
26
     Paragraph 187 of the Complaint.
27

28

                                                     21
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 22 of 41



 1          188.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 188 and on that basis denies all the allegations of
 3
     Paragraph 188 of the Complaint.
 4
            189.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 189 and on that basis denies all the allegations of
 6

 7   Paragraph 189 of the Complaint.

 8          190.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 190 and on that basis denies all the allegations of
10
     Paragraph 190 of the Complaint.
11
            191.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 191 and on that basis denies all the allegations of
13

14
     Paragraph 191 of the Complaint.

15          192.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 192 and on that basis denies all the allegations of
17
     Paragraph 192 of the Complaint.
18
            193.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 193 and on that basis denies all the allegations of
20
     Paragraph 193 of the Complaint.
21

22          194.    MCC admits that some of its workers were housed in dormitories. MCC is

23   without sufficient information or knowledge to form a belief as to the truth of the remaining

24   allegations contained in Paragraph 194 and on that basis denies all the remaining allegations of
25
     Paragraph 194 of the Complaint.
26

27

28

                                                     22
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 23 of 41



 1          195.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 195 and on that basis denies all the allegations of
 3
     Paragraph 195 of the Complaint.
 4
            196.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 196 and on that basis denies all the allegations of
 6

 7   Paragraph 196 of the Complaint.

 8          197.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 197 and on that basis denies all the allegations of
10
     Paragraph 197 of the Complaint.
11
            198.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 198 and on that basis denies all the allegations of
13

14
     Paragraph 198 of the Complaint.

15          199.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 199 and on that basis denies all the allegations of
17
     Paragraph 199 of the Complaint.
18
            200.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 200 and on that basis denies all the allegations of
20
     Paragraph 200 of the Complaint.
21

22          201.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 201 and on that basis denies all the allegations of

24   Paragraph 201 of the Complaint.
25
            202.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 202 and on that basis denies all the allegations of
27
     Paragraph 202 of the Complaint.
28

                                                     23
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 24 of 41



 1          203.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 203 and on that basis denies all the allegations of
 3
     Paragraph 203 of the Complaint.
 4
            204.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 204 and on that basis denies all the allegations of
 6

 7   Paragraph 204 of the Complaint.

 8          205.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 205 and on that basis denies all the allegations of
10
     Paragraph 205 of the Complaint.
11
            206.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 206 and on that basis denies all the allegations of
13

14
     Paragraph 206 of the Complaint.

15          207.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 207 and on that basis denies all the allegations of
17
     Paragraph 207 of the Complaint.
18
            208.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 208 and on that basis denies all the allegations of
20
     Paragraph 208 of the Complaint.
21

22          209.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 209 and on that basis denies all the allegations of

24   Paragraph 209 of the Complaint.
25
            210.    Answering Paragraph 210 of the Complaint, MCC denies all allegations as to
26
     MCC specifically. MCC is without sufficient information or knowledge to form a belief as to the
27

28

                                                     24
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 25 of 41



 1   truth of the remaining allegations contained in Paragraph 210 and on that basis denies all the
 2
     allegations of Paragraph 210 of the Complaint.
 3
            211.    MCC is without sufficient information or knowledge to form a belief as to the
 4
     truth of the allegations contained in Paragraph 211 and on that basis denies all the allegations of
 5
     Paragraph 211 of the Complaint.
 6

 7          212.    MCC is without sufficient information or knowledge to form a belief as to the

 8   truth of the allegations contained in Paragraph 212 and on that basis denies all the allegations of
 9   Paragraph 212 of the Complaint.
10
            213.    MCC is without sufficient information or knowledge to form a belief as to the
11
     truth of the allegations contained in Paragraph 213 and on that basis denies all the allegations of
12
     Paragraph 213 of the Complaint.
13

14
            214.    MCC denies the allegations set forth in Paragraph 214 of the Complaint.

15          215.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 215 and on that basis denies all the allegations of
17
     Paragraph 215 of the Complaint.
18
            216.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 216 and on that basis denies all the allegations of
20
     Paragraph 216 of the Complaint.
21

22          217.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 217 and on that basis denies all the allegations of

24   Paragraph 217 of the Complaint.
25
            218.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 218 and on that basis denies all the allegations of
27
     Paragraph 218 of the Complaint.
28

                                                      25
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 26 of 41



 1          219.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 219 and on that basis denies all the allegations of
 3
     Paragraph 219 of the Complaint.
 4
            220.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 220 and on that basis denies all the allegations of
 6

 7   Paragraph 220 of the Complaint.

 8          221.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 221 and on that basis denies all the allegations of
10
     Paragraph 221 of the Complaint.
11
            222.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 222 and on that basis denies all the allegations of
13

14
     Paragraph 222 of the Complaint.

15          223.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 223 and on that basis denies all the allegations of
17
     Paragraph 223 of the Complaint.
18
            224.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 224 and on that basis denies all the allegations of
20
     Paragraph 224 of the Complaint.
21

22          225.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 225 and on that basis denies all the allegations of

24   Paragraph 225 of the Complaint.
25
            226.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 226 and on that basis denies all the allegations of
27
     Paragraph 226 of the Complaint.
28

                                                     26
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 27 of 41



 1          227.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 227 and on that basis denies all the allegations of
 3
     Paragraph 227 of the Complaint.
 4
            228.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 228 and on that basis denies all the allegations of
 6

 7   Paragraph 228 of the Complaint.

 8          229.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 229 and on that basis denies all the allegations of
10
     Paragraph 229 of the Complaint.
11
            230.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 230 and on that basis denies all the allegations of
13

14
     Paragraph 230 of the Complaint.

15          231.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 231 and on that basis denies all the allegations of
17
     Paragraph 231 of the Complaint.
18
            232.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 232 and on that basis denies all the allegations of
20
     Paragraph 232 of the Complaint.
21

22          233.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 233 and on that basis denies all the allegations of

24   Paragraph 233 of the Complaint.
25
            234.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 234 and on that basis denies all the allegations of
27
     Paragraph 234 of the Complaint.
28

                                                     27
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 28 of 41



 1          235.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 235 and on that basis denies all the allegations of
 3
     Paragraph 235 of the Complaint.
 4
            236.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 236 and on that basis denies all the allegations of
 6

 7   Paragraph 236 of the Complaint.

 8          237.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 237 and on that basis denies all the allegations of
10
     Paragraph 237 of the Complaint.
11
            238.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 238 and on that basis denies all the allegations of
13

14
     Paragraph 238 of the Complaint.

15          239.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 239 and on that basis denies all the allegations of
17
     Paragraph 239 of the Complaint.
18
            240.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 240 and on that basis denies all the allegations of
20
     Paragraph 240 of the Complaint.
21

22          241.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 241 and on that basis denies all the allegations of

24   Paragraph 241 of the Complaint.
25
            242.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 242 and on that basis denies all the allegations of
27
     Paragraph 242 of the Complaint.
28

                                                     28
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 29 of 41



 1          243.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 243 and on that basis denies all the allegations of
 3
     Paragraph 243 of the Complaint.
 4
            244.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 244 and on that basis denies all the allegations of
 6

 7   Paragraph 244 of the Complaint.

 8          245.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 245 and on that basis denies all the allegations of
10
     Paragraph 245 of the Complaint.
11
            246.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 246 and on that basis denies all the allegations of
13

14
     Paragraph 246 of the Complaint.

15          247.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 247 and on that basis denies all the allegations of
17
     Paragraph 247 of the Complaint.
18
            248.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 248 and on that basis denies all the allegations of
20
     Paragraph 248 of the Complaint.
21

22          249.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 249 and on that basis denies all the allegations of

24   Paragraph 249 of the Complaint.
25
            250.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 250 and on that basis denies all the allegations of
27
     Paragraph 250 of the Complaint.
28

                                                     29
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 30 of 41



 1          251.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 251 and on that basis denies all the allegations of
 3
     Paragraph 251 of the Complaint.
 4
            252.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 252 and on that basis denies all the allegations of
 6

 7   Paragraph 252 of the Complaint.

 8          253.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 253 and on that basis denies all the allegations of
10
     Paragraph 253 of the Complaint.
11
            254.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 254 and on that basis denies all the allegations of
13

14
     Paragraph 254 of the Complaint.

15          255.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 255 and on that basis denies all the allegations of
17
     Paragraph 255 of the Complaint.
18
            256.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 256 and on that basis denies all the allegations of
20
     Paragraph 256 of the Complaint.
21

22          257.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 257 and on that basis denies all the allegations of

24   Paragraph 257 of the Complaint.
25
            258.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 258 and on that basis denies all the allegations of
27
     Paragraph 258 of the Complaint.
28

                                                     30
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 31 of 41



 1          259.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 259 and on that basis denies all the allegations of
 3
     Paragraph 259 of the Complaint.
 4
            260.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 260 and on that basis denies all the allegations of
 6

 7   Paragraph 260 of the Complaint.

 8          261.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 261 and on that basis denies all the allegations of
10
     Paragraph 261 of the Complaint.
11
            262.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 262 and on that basis denies all the allegations of
13

14
     Paragraph 262 of the Complaint.

15          263.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 263 and on that basis denies all the allegations of
17
     Paragraph 263 of the Complaint.
18
            264.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 264 and on that basis denies all the allegations of
20
     Paragraph 264 of the Complaint.
21

22          265.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 265 and on that basis denies all the allegations of

24   Paragraph 265 of the Complaint.
25
            266.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 266 and on that basis denies all the allegations of
27
     Paragraph 266 of the Complaint.
28

                                                     31
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 32 of 41



 1          267.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 267 and on that basis denies all the allegations of
 3
     Paragraph 267 of the Complaint.
 4
            268.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 268 and on that basis denies all the allegations of
 6

 7   Paragraph 268 of the Complaint.

 8          269.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 269 and on that basis denies all the allegations of
10
     Paragraph 269 of the Complaint.
11
            270.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 270 and on that basis denies all the allegations of
13

14
     Paragraph 270 of the Complaint.

15          271.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 271 and on that basis denies all the allegations of
17
     Paragraph 271 of the Complaint.
18
            272.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 272 and on that basis denies all the allegations of
20
     Paragraph 272 of the Complaint.
21

22          273.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 273 and on that basis denies all the allegations of

24   Paragraph 273 of the Complaint.
25
            274.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 274 and on that basis denies all the allegations of
27
     Paragraph 274 of the Complaint.
28

                                                     32
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 33 of 41



 1          275.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 275 and on that basis denies all the allegations of
 3
     Paragraph 275 of the Complaint.
 4
            276.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 276 and on that basis denies all the allegations of
 6

 7   Paragraph 276 of the Complaint.

 8          277.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 277 and on that basis denies all the allegations of
10
     Paragraph 277 of the Complaint.
11
            278.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 278 and on that basis denies all the allegations of
13

14
     Paragraph 278 of the Complaint.

15          279.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 279 and on that basis denies all the allegations of
17
     Paragraph 279 of the Complaint.
18
            280.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 280 and on that basis denies all the allegations of
20
     Paragraph 280 of the Complaint.
21

22          281.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 281 and on that basis denies all the allegations of

24   Paragraph 281 of the Complaint.
25
            282.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 282 and on that basis denies all the allegations of
27
     Paragraph 282 of the Complaint.
28

                                                     33
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 34 of 41



 1          283.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 283 and on that basis denies all the allegations of
 3
     Paragraph 283 of the Complaint.
 4
            284.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 284 and on that basis denies all the allegations of
 6

 7   Paragraph 284 of the Complaint.

 8          285.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 285 and on that basis denies all the allegations of
10
     Paragraph 285 of the Complaint.
11
            286.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 286 and on that basis denies all the allegations of
13

14
     Paragraph 286 of the Complaint.

15          287.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 287 and on that basis denies all the allegations of
17
     Paragraph 287 of the Complaint.
18
            288.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 288 and on that basis denies all the allegations of
20
     Paragraph 288 of the Complaint.
21

22          289.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 289 and on that basis denies all the allegations of

24   Paragraph 289 of the Complaint.
25
            290.    MCC is without sufficient information or knowledge to form a belief as to the
26
     truth of the allegations contained in Paragraph 290 and on that basis denies all the allegations of
27
     Paragraph 290 of the Complaint.
28

                                                     34
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 35 of 41



 1          291.    MCC is without sufficient information or knowledge to form a belief as to the
 2
     truth of the allegations contained in Paragraph 291 and on that basis denies all the allegations of
 3
     Paragraph 291 of the Complaint.
 4
            292.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 292 and on that basis denies all the allegations of
 6

 7   Paragraph 292 of the Complaint.

 8          293.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 293 and on that basis denies all the allegations of
10
     Paragraph 293 of the Complaint.
11
            294.    MCC is without sufficient information or knowledge to form a belief as to the
12
     truth of the allegations contained in Paragraph 294 and on that basis denies all the allegations of
13

14
     Paragraph 294 of the Complaint.

15          295.    MCC is without sufficient information or knowledge to form a belief as to the

16   truth of the allegations contained in Paragraph 295 and on that basis denies all the allegations of
17
     Paragraph 295 of the Complaint.
18
            296.    MCC is without sufficient information or knowledge to form a belief as to the
19
     truth of the allegations contained in Paragraph 296 and on that basis denies all the allegations of
20
     Paragraph 296 of the Complaint.
21

22          297.    MCC is without sufficient information or knowledge to form a belief as to the

23   truth of the allegations contained in Paragraph 297 and on that basis denies all the allegations of

24   Paragraph 297 of the Complaint.
25
            298.    MCC denies the allegations set forth in Paragraph 298 of the Complaint.
26
            299.    MCC denies the allegations set forth in Paragraph 299 of the Complaint.
27
            300.    MCC denies the allegations set forth in Paragraph 300 of the Complaint.
28

                                                     35
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 36 of 41



 1          301.    MCC denies the allegations set forth in Paragraph 301 of the Complaint.
 2
            302.    MCC is without sufficient information or knowledge to form a belief as to the
 3
     truth of the allegations contained in Paragraph 302 and on that basis denies all the allegations of
 4
     Paragraph 302 of the Complaint.
 5
            303.    MCC is without sufficient information or knowledge to form a belief as to the
 6

 7   truth of the allegations contained in Paragraph 303 and on that basis denies all the allegations of

 8   Paragraph 303 of the Complaint.
 9          304.    MCC is without sufficient information or knowledge to form a belief as to the
10
     truth of the allegations contained in Paragraph 304 and on that basis denies all the allegations of
11
     Paragraph 304 of the Complaint.
12
            305.    MCC is without sufficient information or knowledge to form a belief as to the
13

14
     truth of the allegations contained in Paragraph 305 and on that basis denies all the allegations of

15   Paragraph 305 of the Complaint.

16          306.    MCC is without sufficient information or knowledge to form a belief as to the
17
     truth of the allegations contained in Paragraph 306 and on that basis denies all the allegations of
18
     Paragraph 306 of the Complaint.
19
            307.    MCC denies the allegations set forth in Paragraph 307 of the Complaint.
20
                                      FIRST CAUSE OF ACTION
21
                                           FORCED LABOR
22                         Trafficking Victims Protection Reauthorization Act
                                  (18 U.S.C. §§ 1589, 1590, 1592, 1595)
23
            308.    MCC incorporates by reference its responses to the allegations in Paragraph 1
24
     through 307 as if set forth fully herein.
25

26          309.    MCC denies the allegations set forth in Paragraph 309 of the Complaint.

27          310.    MCC denies the allegations set forth in Paragraph 310 of the Complaint.

28          311.    MCC denies the allegations set forth in Paragraph 311 of the Complaint.
                                                     36
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 37 of 41



 1          312.    MCC denies the allegations set forth in Paragraph 312 of the Complaint.
 2
            313.    MCC denies the allegations set forth in Paragraph 313 of the Complaint.
 3
            314.    MCC denies the allegations set forth in Paragraph 314 of the Complaint.
 4
            315.    MCC is without sufficient information or knowledge to form a belief as to the
 5
     truth of the allegations contained in Paragraph 315 and on that basis denies all the allegations of
 6

 7   Paragraph 315 of the Complaint.

 8          316.    MCC is without sufficient information or knowledge to form a belief as to the
 9   truth of the allegations contained in Paragraph 316 and on that basis denies all the allegations of
10
     Paragraph 316 of the Complaint.
11
            317.    MCC denies the allegations set forth in Paragraph 317 of the Complaint.
12
            318.    MCC denies the allegations set forth in Paragraph 318 of the Complaint.
13

14
            319.    MCC denies the allegations set forth in Paragraph 319 of the Complaint.

15          320.    MCC denies the allegations set forth in Paragraph 320 of the Complaint.

16          321.    MCC denies the allegations set forth in Paragraph 321 of the Complaint.
17
            322.    MCC denies the allegations set forth in Paragraph 322 of the Complaint.
18
                                      SECOND CAUSE OF ACTION
19                                         FORCED LABOR
                                        CNMI Anti-Trafficking Act
20                                   (6 CNMI [sic] §§ 1502, 1503, 1507)
21
            323.    MCC incorporates by reference its responses to the allegations in Paragraph 1
22
     through 322 as if set forth fully herein.
23
            324.    MCC denies the allegations set forth in Paragraph 324 of the Complaint.
24
            325.    MCC denies the allegations set forth in Paragraph 325 of the Complaint.
25

26          326.    MCC denies the allegations set forth in Paragraph 326 of the Complaint.

27          327.    MCC denies the allegations set forth in Paragraph 327 of the Complaint.

28          328.    MCC denies the allegations set forth in Paragraph 328 of the Complaint.
                                                     37
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 38 of 41



 1                                     THIRD CAUSE OF ACTION
                                            NEGLIGENCE
 2

 3          329.    MCC incorporates by reference its responses to the allegations in Paragraph 1

 4   through 328 as if set forth fully herein.

 5          330.    MCC admits that it owed safe working condition duties to its employees. MCC is
 6
     without sufficient information or knowledge to form a belief as to the truth of the remaining
 7
     allegations contained in Paragraph 330 and on that basis denies all the remaining allegations of
 8
     Paragraph 330 of the Complaint.
 9
            331.    MCC is without sufficient information or knowledge to form a belief as to the
10

11   truth of the allegations contained in Paragraph 331 and on that basis denies all the allegations of

12   Paragraph 331 of the Complaint.
13          332.    MCC denies the allegations set forth in Paragraph 332 of the Complaint.
14
            333.    MCC denies the allegations set forth in Paragraph 333 of the Complaint.
15
            334.    MCC denies the allegations set forth in Paragraph 334 of the Complaint.
16
            335.    MCC denies the allegations set forth in Paragraph 335 of the Complaint.
17

18                               FOURTH CAUSE OF ACTION
                      LIABILITY FOR EMPLOYEES OF SUBCONTRACTORS
19                                    (4 C.M.C. § 9304)

20          336.    MCC incorporates by reference its responses to the allegations in Paragraph 1
21
     through 335 as if set forth fully herein.
22
            337.    MCC admits the allegations set forth in Paragraph 337 of the Complaint.
23
            338.     MCC is without sufficient information or knowledge to form a belief as to the
24
     truth of the allegations contained in Paragraph 338 and on that basis denies all the allegations of
25

26   Paragraph 338 of the Complaint.

27          339.    MCC denies the allegations set forth in Paragraph 339 of the Complaint.

28          340.    MCC denies the allegations set forth in Paragraph 340 of the Complaint.
                                                     38
           Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 39 of 41



 1                                         PRAYER FOR RELIEF
 2
             341.    The Prayer for Relief does not require a responsive pleading, but MCC denies that
 3
     Plaintiffs are entitled to the relief requested.
 4
                     WHEREFORE, reserving the right to allege any further affirmative defenses that
 5
     become apparent during discovery and having fully answered the Complaint, MCC prays that
 6

 7   Plaintiffs’ claims be dismissed with prejudice, that Plaintiffs take nothing thereby, that MCC be

 8   awarded judgment in its favor and its attorneys’ fees and costs incurred in defense of this action,
 9   and for such other relief in MCC’s favor as the Court deems just and proper.
10
                                         AFFIRMATIVE DEFENSES
11
             AS A FIRST, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
12
     Complaint, and claims contained therein, fail to state facts sufficient to state a claim on which
13

14
     relief can be granted.

15           AS A SECOND, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the

16   Complaint, and each claim contained therein, or some of them, are barred because this Court
17
     lacks subject matter jurisdiction over the matter as pled.
18
             AS A THIRD, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
19
     alleged claims are barred, in whole or in part, by the applicable statutes of limitations.
20
             AS A FOURTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
21

22   Plaintiffs have failed to join parties that should be joined under Federal Rule of Civil Procedure

23   19.

24           AS A FIFTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
25
     Plaintiffs’ alleged injuries and damages, if any, were caused by the acts of a third party who has
26
     not been named a party to this action and over whom MCC had no control.
27

28

                                                        39
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 40 of 41



 1            AS A SIXTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
 2
     Plaintiffs have failed, refused and/or neglected to mitigate the damages alleged to have been
 3
     incurred.
 4
              AS A SEVENTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
 5
     one or more of Plaintiffs’ claims are barred, or recovery should be reduced, pursuant to the
 6

 7   doctrine of avoidable consequences.

 8            AS AN EIGHTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the
 9   claims contained in the Complaint are barred, in whole or in part, by the doctrine of unclean
10
     hands.
11
              AS A NINTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that MCC
12
     acted in good faith and had reasonable grounds for believing that their actions were in
13

14
     compliance with applicable law.

15            AS A TENTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that the

16   Complaint was brought by Plaintiffs in bad faith and is frivolous and by reason of the conduct
17
     stated herein MCC is entitled to, and intend to seek, reasonable expenses, including attorneys’
18
     fees, incurred in defending this action.
19
              AS AN ELEVENTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that
20
     MCC is not liable for the alleged damages because, if any person or entity engaged in
21

22   intentional, willful, or unlawful conduct as alleged in the Complaint, such person or entity did so

23   without the knowledge, authorization, or ratification of MCC.

24            AS A TWELFTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that
25
     Plaintiffs are not entitled to equitable relief insofar as they have adequate remedies at law.
26
              AS A THIRTEENTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges that
27
     Plaintiffs’ claims are barred in whole or in part because Plaintiffs’ alleged injuries were not
28

                                                      40
        Case 1:18-cv-00030 Document 32 Filed 07/08/19 Page 41 of 41



 1   proximately caused by any unlawful policy, custom, practice and/or procedure promulgated
 2
     and/or tolerated by MCC.
 3
            AS A FOURTEENTH, SEPARATE, AND AFFIRMATIVE DEFENSE, MCC alleges
 4
     that it presently has insufficient knowledge or information on which to form a belief as to
 5
     whether it may have additional, as yet unstated, defenses available. MCC reserves herein the
 6

 7   right to assert additional defenses in the event discovery or an investigation indicates that it

 8   would be appropriate. MCC alleges that it presently has insufficient knowledge or information
 9   on which to form a belief as to whether it may have additional, as yet unstated, defenses
10
     available.
11

12   RESPECTFULLY SUBMITTED, July 8, 2019.
13

14
                                                               /s/
                                                              ROBERT T. TORRES – F0197
15                                                            Attorney for Defendant
                                                              MCC International Saipan Ltd. Co.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   41
